         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 1 of 26



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MIA McEACHERN and               :
DONALD J. McEACHERN,            :                   Case No. 2:18-cv-00395-MRH
                   Plaintiffs,  :
                                :
          v.                    :
                                :
GEORGE JUNIOR REPUBLIC IN       :
PENNSYLVANIA and GEORGE         :
JUNIOR REPUBLIC,                :
                    Defendants. :


                          DEFENDANTS’ BRIEF IN SUPPORT OF
                          MOTION FOR SUMMARY JUDGMENT

       Defendants George Junior Republic in Pennsylvania (“GJR”) and George Junior

Republic (“Parent”) (collectively, “Defendants”), through their counsel, respectfully submit this

Brief in Support of their Motion for Summary Judgment. Plaintiffs Donald and Mia McEachern

(collectively, the “McEacherns” or “Plaintiffs”) formerly worked for GJR. They claim that they

worked through break periods but were not paid overtime for them, in violation of federal and

state wage and hour laws. Plaintiffs’ claims should be dismissed because: (1) there is no dispute

that when the McEacherns reported hours that they allegedly worked to GJR, they were paid for

them; and (2) when the McEacherns did not report the hours of work for which they are now

claiming compensation, GJR did not “suffer or permit” such work because it did not know about

it. Alternatively, all claims against Defendants should be dismissed because they are exempt

from wage and hour laws pursuant to houseparent exemption under the Fair Labor Standards Act

(“FLSA”).




                                                1
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 2 of 26



                                     I.      BACKGROUND

       GJR operates a private, non-profit, 24-hour residential treatment facility for delinquent

and dependent boys, aged from eight to eighteen, in Grove City, Pennsylvania. Exs. 1 (Jones)

(p.7); 2 (Losasso) (pp.9, 11, 25, 39); 4 (Gerwick) (pp.6-7). Its 500-acre campus is home to over

300 youth. Exs. 1 (p.11); 2 (pp.13, 23). GJR offers residential living facilities for its youth, fully

accredited educational programs, a wide variety of therapeutic activities, and continuing care.

Exs. 1 (pp.8-9); 3 (Morris) (pp.15-16). See www.georgejuniorrepublic.org. Presently, GJR

employs more than 500 individuals in Grove City. Ex. 5 (Gregs I) (pps.4-5); 6 (Greggs II) (p.5).

It is a non-profit operating subsidiary of the Parent. Exs. 2 (p.10); 3 (pp.8-9).

       GJR at one time maintained approximately 30 open-living cottages in Grove City for the

youth, who live on campus during school semester and, often, during the summer, but that

number has decreased in recent years as smaller units have been phased out. Exs. 7 (Jones

Declaration); 1 (pp.9-10); 2 (pp.37-38); 3 (pp.15-16). When the McEacherns started their

employment, the cottages either housed up to eight or ten youth. Ex. 2 (p.35). The cottages are

staffed principally by Counselor/Parents. Exs. 2 (p.26); 3 (pp.16-17; 62-63). The

Counselor/Parents, who must be a husband and wife team, live in each cottage (at GJR’s

expense), and are principally responsible for supervising the youth assigned to that cottage or

home when they are not at school or engaged in other activities and implementing GJR’s

behavioral model. Exs. 8 (Mia) (pp.29-31); 1 (p.28-29), 3 (pp.15-16, 60-61); 9 (GJR_00000413-

414), 10 (GJR_00000209-210). The Counselor/Parents live in attached quarters that are

completely separate from the living quarters for the youth. Ex. 3 (p.17). While working, the

Counselor/Parents are not directly supervised during their work, e.g., there is no one directly




                                                  2
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 3 of 26



monitoring their day-to-day work activities and their interaction with the youth. Exs. 2 (p.69); 3

(pp.71, 126).

        When the McEacherns started at GJR, Counselor/Parents worked one of two schedules:

five days on and two days off (for 10-youth cottages); or ten days on and four days off (for eight-

youth cottages). Exs. 11 (Donald) (pp.94-103); 3 (p.68). While the hours of work vary on the

first and last days of the schedule, the Counselor/Parents’ typical work day begins at 6:00 a.m.

and ends at 10 p.m. at night. Ex. 11 (p.97). During the typical 16-hour shift, each

Counselor/Parent in each cottage was expected to self-schedule five hours of uncompensated free

time if in an eight-bed cottage and, since January 3, 2015, three hours of uncompensated free

time if in a ten-bed cottage. Ex. 7; 3 (pp.75-78). In other words, during a 16-hour shift in an

eight-bed unit, the husband and wife team may work together for six hours, the husband will

work by himself for five hours, and the wife will work by herself for five hours, resulting in the

husband and wife each working 11 hours and having five hours of breaks (although the husband

and wife could both take time off together, as well).

        Factoring in the first and last days of their schedules, which are shorter than the typical

work day, Counselor/Parents are scheduled to work 52 hours per work week. Exs. 4 (pp.49-50,

99); 12 (Mia’s Equal Opportunity Family Living Agreement); 13 (Donald’s Equal Opportunity

Family Living Agreement). GJR pays Counselor/Parents a “salary” for the 52 hours of work in

each work week. Ex. 3 (p.72). 1 The salary consists of 40 hours at straight time and 12 hours at

time-and-one-half. Exs. 3 (pp.43, 72, 89); 12; 13. If Counselor/Parents work additional hours

outside of their schedule, they are paid for those hours at the appropriate rate.     Similarly, if



1
 At the start of their employment, the McEacherns were paid an annual salary of $22,500, less all
applicable deductions. Exs. 12; 13.



                                                    3
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 4 of 26



Counselor/Parents work during their free time and are not able to take it later, they are paid for

that work. Ex. 3 (pp.72-75, 78-79).

       At 10 p.m. of each evening which the Counselor/Parents are working, they are relieved

by an Evening Childcare Worker (or “Night Staff”), who remains on duty until 6:00 a.m. the

next morning, when the Counselor/Parents begin their next work day. Exs. 11 (p.79); 8 (p.76).

On their days off, the Counselor/Parents are relieved of their duties by a Counselor/Parent

Assistant (or Relief Counselor/Parent, as he or she is sometimes called). Ex.8 (pp.72-74).

       GJR hired the McEacherns as Counselor/Parents on December 1, 2014. Ex. 11 (p.18).

The McEacherns, like all Counselor/Parents, each signed an agreement upon hire. That

agreement, which is titled “Equal Opportunity Family Living Agreement” (“C/P Agreement”)

includes the following pertinent terms and conditions of employment:

   •   The work week commences at 2:00 p.m. on Saturday and ends the same time the
       following Saturday;
   •   The “normal work week shall consist of 52 hours of work and a normal day of work shall
       usually be 6:00 a.m. to 10:00 p.m. with five hours of uncompensated free time within that
       period;”
   •   “Employees may trade specific assigned hours with their co-Counselor/Parents as long as
       it results in each working eleven hours per day. Overtime in excess of the schedule must
       be approved in advance by the supervisor or, if an emergency, immediately thereafter;”
   •   As compensation for all services rendered under this Agreement, [GJR] will pay the
       Employee each week for 40 hours of straight time and 12 hours of overtime . . . .”

Exs. 11 (pp.29-30); 8 (pp.27-28); 3 (pp.95-97); 12; 13. Donald McEachern testified that he

understood that overtime had to be approved in advance by the supervisor, or if in an emergency,

immediately thereafter. Ex. 11 (pp.54; 194).

       The McEacherns worked in two cottages during their tenure with GJR. Their

assignments were Wettick cottage, from December 2014 to June 2017; and Glenn cottage, from

June 2017 until the end of their employment in January 2018. Exs. 11 (pp.40-42). At Wettick,

an eight-bed unit, the McEacherns’ schedule was ten days on, four days off. Ex. 11 (p.58-60).



                                                 4
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 5 of 26



While at Wettick, the McEacherns reported to Brad Morgan, a Campus Director. Ex. 8 (p.39).

At Glenn, a ten-bed unit, the McEacherns worked for five days on and two days off. Ex. 11

(pp.60-61). Their supervisor at Glenn was Darrell Reppart for a brief period of approximately

one month, and then it was changed back to Brad Morgan for the remainder of their employment.

Ex. 8 (p.39). Morgan and Reppart (during the month he was their supervisor) met with the

McEacherns weekly, but otherwise did not directly oversee their work. Exs. 11 (pp.87-89); 14

(Morgan II) (p.8).

       Mia McEachern was fired on January 16, 2018 for falsifying paperwork. Ex. 15

(GJR_00000477-478). Because counselor/parents are husband and wife teams, Donald

McEachern’s employment was also terminated. Exs. 16 (GJR_00000396); 12, 13 (C/P

Agreements) (“Employee recognizes that if his or her co-Counselor/Parent is terminated with

less than 14 days notice that [GJR] may also terminate Employee with or without notice.”).

Subsequent to their terminations, the McEacherns filed the instant lawsuit. It appears their sole

claim is that they worked during what should have been their daily free time/breaks, and were

not paid for that time. Ex. 8 (pp.55-56). For example, the McEacherns claim that on any given

work day, neither of them were able to take their five hours of free time, and were not paid by

GJR for that time. They claim that Defendants violated the minimum wage and/or overtime

provisions of the FLSA and the PMWA, as well as the requirements of the Wage Payment and

Collection Law (“WPCL”) by not paying them overtime.

       Defendants vigorously contest the notion that the McEacherns are entitled to recover

under federal or state wage and hour laws. As detailed below, the McEacherns fastidiously

reported to GJR those times they were unable to take their breaks, e-mailing or calling their

supervisor or scheduler. And when the McEacherns told GJR they worked, GJR paid the




                                                5
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 6 of 26



McEacherns for the overtime hours that they reported. But even if this Court assumes that the

McEacherns worked hours for which they were not paid, it still must decide whether GJR

“suffered or permitted” such work. And on that issue, there is no dispute that the McEacherns

did not report those to their supervisor or to anyone else at GJR. Because GJR would have had

no way of knowing about these alleged hours, it did not suffer or permit the work and is not

obligated to pay for it.

                                        II.     ARGUMENT

        Rule 56 “‘mandates the entry of summary judgment . . . against a party who fails to make

a showing sufficient to establish the existence of an element essential to that party’s case . . . .’”

Marten v. Godwin, 499 F.3d 290, 295 (3d Cir. 2007) (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986)).

                [W]hen the moving party has carried its burden under Rule 56(c),
                its opponent must do more than simply show that there is some
                metaphysical doubt as to the material facts . . . . Where the record
                taken as a whole could not lead a rational trier of fact to find for
                the nonmoving party, there is no genuine issue for trial.


Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586-87 (1986)).

A.      Suffered or Permitted

        1.      Work is only Compensable if Suffered or Permitted

        The FLSA provides that an employer may not employ its non-exempt employees for a

workweek longer than forty hours unless the employee is paid overtime compensation at a rate

not less than one and one-half times his or her regular rate. Stanislaw v. Erie Indem. Co., C.A.

No. 07-1078, 2012 WL 517332, at *3 (W.D. Pa. Feb. 15, 2012); 29 U.S.C. § 207(a)(1). The

term “employ” is defined in the Act as including “to suffer or permit to work.” 29 U.S.C. §



                                                   6
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 7 of 26



203(g). Thus, in order to prevail on an FLSA claim for unpaid overtime, employees must prove

that they “were suffered or permitted to work without compensation.” Stanislaw, 2012 WL

517332, at *3 (internal quotation marks omitted); Thompson v. Real Estate Mortg. Network, 748

F.3d 142, 148 (3d Cir. 2014).

       Courts have interpreted the “suffered or permitted” language in the FLSA to mean that an

employee must demonstrate that (1) he or she worked overtime hours without receiving

compensation, and (2) the employer knew or should have known of the overtime work. Id.

(citing Allen v. Board of Pub. Educ. for Bibb Cnty., 495 F.3d 1306, 1314-15 (11th Cir. 2007)).

See also Gulick v City of Pittston, 995 F.Supp.2d 322, 338 (M.D. Pa. 2014) (“To recover for such

uncompensated overtime work, a plaintiff must demonstrate that the defendant-employer had

either actual or constructive knowledge of the plaintiff’s overtime work.”) (internal quotation

mark omitted).

       The critical inquiry in determining whether an employer suffered or permitted

uncompensated hours is “not whether the work was done voluntarily, but rather whether the

Plaintiff was in fact performing services for the benefit of the employer with the knowledge and

approval of the employer.” Summerfield v. Perfect Photo Division of Photo-Electronics, Inc.,

No. 81-3017, 1983 WL 31221, at*6 (E.D. Pa. Jun. 16, 1983). Constructive knowledge exists

where “an employer exercising reasonable diligence would become aware that an employee is

working overtime.” Garner v. Chevron Phillips Chem. Co., 834 F.Supp.2d 528, 544 (S.D. Tex.

2011) (internal quotation marks omitted). An employee must be compensated for time worked

outside of his or her scheduled shift even if the employer did not ask that the employee work

those hours, but this requirement applies only if the employer knows or has reason to believe that

the employee is continuing to work. Wood v. Mid-America Mgmt. Corp., 192 Fed. App’x 378,




                                                7
          Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 8 of 26



380 (6th Cir. 2006).       If “an employer has no knowledge that an employee is engaging in

overtime work and the employee fails to notify the employer or deliberately prevents the

employer from acquiring knowledge of the overtime work,” the failure to pay overtime is not a

violation of the FLSA. Gulick, 995 F. Supp. 2d at 338. See also Garner, 834 F.Supp.2d at 562

(plaintiff failed to produce any evidence demonstrating that the employer had actual or

constructive knowledge that she was working the alleged overtime hours; she never complained

about nor reported the overtime hours to her employer).

         Courts holding in favor of the employer on the issue of whether or not the employer had

knowledge of an employee’s alleged uncompensated overtime hours have considered a variety

factors, including:

    •    A failure of the employee to report and/or complain about the alleged uncompensated
         hours; 2
    •    A lack of evidence showing that the employer knew that the employee was working the
         alleged hours; 3 and
    •    It was against company policy to work overtime hours, or to work through breaks without
         prior approval. 4

         Importantly, Courts of Appeal have affirmed grants of summary judgment in

favor of an employer where the employee is tasked with reporting overtime hours and

fails to follow reporting practices and procedures.        These courts have held that an

employer should not be held liable under the FLSA for uncompensated hours, where the



2
        See Whitaker v. Pac. Enters. Oil Co., No. 91-5093, 1992 WL 44729, at *1 (10th Cir. March 9,
1992); Faery v. Weigand-Omega Mgmt., Inc., Civil Action No. H-11-2519, 2012 WL 3063899, at *5
(S.D. Tex. Jul. 26, 2012); Garner, 834 F.Supp.2d at 562; Gaylord v. Miami-Dade Cnty., 78 F. Supp.2d
1320, 1323 (S.D. Fla. 1999).
3
       See Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 441 (5th Cir. 2005); Hall v.
Guardsmark, LLC., Civil Action No. 11-213, 2013 WL 4855328, at *14 (W.D. Pa. Sept. 11, 2013);
Garner, 834 F.Supp.2d at 562.
4
         See Summerfield, 1983 WL 31221, at *6; Davis v. Food Lion, 792 F.2d 1274, 1278 (4th Cir.
1986).



                                                   8
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 9 of 26



employer had no way of knowing that the undocumented hours were being worked by the

employee.

       For example, in Wood v. Mid-America Management Corp., 192 F. App’x 378 (6th

Cir. 2006), the court held that the plaintiff was not entitled to overtime wages for his

unreported hours.    There, the employer (a manager of commercial and residential

properties) required the plaintiff to complete and sign his own time cards. Id. at 379. He

would then submit them to the property manager for processing. Id. On the time cards

he would document his regular hours and record any overtime work that he performed

during the pay period. Id.

       When the plaintiff would work after normal business hours, there were no

supervisors present to monitor him. Id. He admitted that he expected the people in

charge of processing his time cards to rely on his time cards to pay him, and that he was

paid for overtime when properly reported it. Id. The plaintiff did not keep any records of

the overtime he failed to report, but said that he had figured out himself that he worked

but did not report an average of more than five hours a day. Id. at 380. Because the

plaintiff did report some overtime hours, the employer had no reason to suspect that he

neglected to report other overtime hours. Id. at 380-81. Indeed, when the plaintiff

allegedly communicated to his supervisor that he was not reporting all overtime hours,

his employer told him that he could not get paid for the hours if they weren’t written

down or reported. Id. at 381. The court stated:

               At the end of the day, an employee must show that the employer
               knew or should have known that he was working overtime or,
               better yet, he should report the overtime hours himself. Either
               way, the employee bears some responsibility for the proper
               implementation of the FLSA’s overtime provisions. An employer
               cannot satisfy an obligation that it has no reason to think exists.



                                                  9
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 10 of 26



               And an employee cannot undermine his employer’s efforts to
               comply with the FLSA by consciously omitting overtime hours for
               which he knew he could be paid.

Id.

        Similarly, Forrester v. Roth’s I.G.A. Foodliner, Inc., 646 F.2d 413 (9th Cir. 1981),

involved an employee who knew that overtime hours were supposed to be reported on

timesheets. Id. at 414. The employer regularly paid for his reported overtime hours. Id.

Further, the plaintiff testified that had he reported the overtime hours, he would have been paid

for that time. Id. The court held that there was no genuine issue of material fact as to whether

any official of the store knew or should have known that the plaintiff had been working

uncompensated overtime. Id. The plaintiff “omitted the inclusion of those hours from his time

sheet even though he admittedly knew that he would have been paid for those hours.” The court

held that:

               An employer must have an opportunity to comply with the
               provisions of the FLSA. This is not to say that an employer may
               escape responsibility by negligently maintaining records required
               by the FLSA, or by deliberately turning its back on a situation.
               However, where the acts of an employee prevent an employer from
               acquiring knowledge, here of alleged uncompensated overtime
               hours, the employer cannot be said to have suffered or permitted
               the employee to work in violation of s 207(a).

Id. Thus, the employer’s failure to pay overtime did not violate the FLSA. Id.

        The United States Court of Appeals for the Sixth Circuit also decided in favor of the

employer in the case of in White v. Baptist Mem’l Health Care Corp., 699 F.3d 869 (6th Cir.

2012). There, an employee handbook provided that employees who worked a shift of six hours

or more would receive an unpaid meal break that would be automatically deducted from their

pay checks. Id. at 872. Employees were instructed to record all of their hours worked during

these automatically deducted meal breaks in an “exception log” whether the meal break was



                                               10
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 11 of 26



partially or entirely interrupted.   Id.   Plaintiff recorded her interrupted meal breaks in the

exception log for a period of time (for which she was compensated) but stopped. Id. She did not

have records of when her meal breaks were interrupted. Id.

       The court found that although the plaintiff told her supervisors she was not getting her

meal breaks, she never told them that she was not being compensated for the missed meal breaks.

Id. at 876. Accordingly, there was “no way [the employer] should have known that she was not

being compensated for missing her meal breaks. Therefore, her claims fail.” Id. The court

concluded that:

               Baptist established a system to compensate its workers for time
               worked during meal breaks. When White utilized the system she
               was compensated and when she failed to use the system she was
               not compensated. Without evidence that Baptist prevented White
               from utilizing the system to report either entirely or partially
               missed meal breaks, White cannot recover damages from Baptist
               under the FLSA.

Id. at 877 (emphasis supplied). See also Dikker v. 5-Star Team Leasing, LLC, 243 F. Supp. 3d

844, 853-54 (W.D. Mich. 2017) (finding for employer where plaintiff knew how to record her

time but she never attempted to record the hours she claimed to have worked); Sutton v.

CHSPSC, LLC, No. 116CV01318STAEGB, 2018 WL 3318961, at *9 (W.D. Tenn. July 5,

2018), appeal dismissed, No. 18-5790, 2018 WL 7140579 (6th Cir. Dec. 21, 2018) (plaintiffs’

claims dismissed where they were free to record their time but did not always do so). Accord,

Johnson v. Cameron Int’l Corp., No. CV H-16-262, 2017 WL 3658901, at *7 (S.D. Tex. Aug.

24, 2017) (employer did not have constructive knowledge of alleged overtime hours where

supervisor did not monitor plaintiff).

       Courts in Pennsylvania have granted summary judgment in favor of an employer where

there has been a lack of evidence showing that the employer knew that the employee was




                                                11
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 12 of 26



working the alleged hours. For example, in Hall v. Guardsmark, LLC., this court held that the

employer did not violate the FLSA regarding the plaintiffs’ post-shift work, because the work

was not “suffered or permitted.” 2013 WL 4855328, at *14 (W.D. Pa. Sept. 11, 2013). In this

case, former security officers brought an action for uncompensated work performed before and

after their shifts. 2013 WL 4855328, at *1. The plaintiffs maintained that they worked under a

written policy requiring all officers to arrive early to perform pre-shift work, stay late for post-

shift work, and that the supervisors saw them working these “off-the-clock” hours. Id. at *3.

The employer’s written policy stated that security officers must record on their Weekly Time

Record the exact start and end times of their shifts, which was to be signed weekly. Id. at *2.

The plaintiffs alleged that they tracked hours using a Daily Activity Report form, but that they

were only allowed to write on these forms the hours they were authorized to work, rather than

the actual hours worked each shift. Id. Thus, they argued that they were paid on the basis of

their assigned shifts rather than on their actual work start and end times. Id.

       On the issue of the plaintiffs’ post-shift work, the court granted the employer’s motion

for summary judgment because they “failed to point to any evidence to support their claims[.]”

Id. at *14. The court found that not only did a supervisor tell Hall that she was not to engage in

post-shift work, she was even disciplined on one occasion for staying after her shift. Id. at *13.

Further, plaintiffs’ declaration statements that they had to perform post-shift work contradicted

their deposition testimony on the subject. Id. at *14.

       Further, the United States District Court for the Eastern District of Pennsylvania entered

judgment for an employer in the case of Summerfield v. Perfect Photo Division of Photo-

Electronics, Inc., No. 81-3017, 1983 WL 31221 (E.D. Pa. Jun. 16, 1983). The plaintiff, a camera

salesperson, worked 44.5 hours per week, with one hour off each day for lunch. Id. at *1. He




                                                 12
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 13 of 26



claimed that he often worked throughout his lunch break and was not compensated for this time.

Id. at *2. The court noted that he was told to close the store if necessary to take his lunch. Id. at

*6. Although the owners of the store saw the plaintiff eating his lunch at the store on occasion,

working though a lunch break was “against the express terms of Plaintiff’s employment,” and the

plaintiff never informed his employer that he was not taking his hour for lunch and expected to

be paid for that time. Id. at *2-6. The court held that he failed to establish that the employer was

aware of any overtime work. Id. at *6. Accord Faery, 2012 WL 3063899, at *5 (where there

was no evidence that “Faery ever advised [her supervisor] of any specific overtime hours worked

or of a legitimate reason for any overtime,” the evidence did not “raise a genuine issue of

material fact that [the employer] knew when Faery was working more than 40 hours per pay

period and ‘suffered or permitted’ her to work the overtime hours.”). 5

        In short, an employee has the burden of proving that the employer knew or should have

known of uncompensated overtime hours. Allen, 495 F.3d at 1314; Gulick, 995 F.Supp. 2d at

338. Courts have granted summary judgment in favor of the employer where the employees


5
  Other courts have granted summary judgment in favor of the employer where the work was not
“suffered or permitted.” See Newton v. City of Henderson, 47 F.3d 746, 749 (5th Cir. 1995) (where
plaintiff argued that employer had access to information pertaining to his off-the-clock work, district
court properly granted summary judgment because plaintiff was required to obtain prior approval to work
overtime and plaintiff ignored those policies; moreover, “the fact that [his supervisor] had access to the
Task Force’s activities means that perhaps he could have known that Newton was working overtime
hours, but the question here is whether he should have known”); Whitaker, 1992 WL 44729, at *2-3
(summary judgment affirmed where plaintiff claimed he was discouraged from reporting overtime hours,
but employer only discouraged overtime work, which was not a violation of FLSA); Davis, 792 F.2d at
1275-76 (summary judgment affirmed where employer had a policy prohibiting employees from working
off-the-clock hours and plaintiff was aware of this policy, notwithstanding argument by plaintiff that
performance standards he had to meet were “unattainable” without working off the clock); Garner, 834
F.Supp.2d at 562 (summary judgment granted where “Achilles’ heel” in plaintiff’s case was that she
failed to produce any evidence that her supervisor or anyone above him was advised of her overtime);
Gaylord, 78 F. Supp.2d at 1326-27 (S.D. Fla. 1999) (where employees had to obtain prior approval to
work overtime and plaintiff did not include any of the hours that he claimed were uncompensated in his
administrative records, summary judgment granted because plaintiff “failed to discharge his burden of
demonstrating by a preponderance of the evidence that . . . the County had knowledge or should have had
knowledge of his overtime work.”).



                                                   13
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 14 of 26



were compensated when they utilized the employer’s process for reporting some overtime hours,

but failed to report uncompensated hours for which they are claiming relief. See, e.g. White, 699

F.3d at 876 (judgment for employer where employee was compensated when she reported her

time and was not compensated when she failed to report her time); Forrester, 646 F.2d at 414

(employer not liable where employee was regularly paid for the hours he reported and employee

admitted he would have been paid for additional hours had he reported them); Wood, 192 F.

App’x at 381 (“[A]n employee cannot undermine his employer’s efforts to comply with the

FLSA by . . . omitting overtime hours for which he knew he could be paid.”).             Further,

Pennsylvania courts have held that an employer is not liable where the employee claimed that he

or she worked uncompensated overtime hours but there was a lack of evidence showing that the

employer knew of the hours, or the employee did not complain or record the overtime hours.

See, e.g. Hall, 2013 WL 4855328, at *14 (employer did not know that employee was engaging in

post-shift work); Summerfield, 1993 WL 3221, at *6 (plaintiff failed to establish that his

employer was aware of any overtime work).

       It is undisputed here that the McEacherns: (a) reported to their Campus Director any time

that they did not get their five hours off; (b) did not report to their Campus Director when they

were able to get their five hours off, (c) worked without regular or close supervision; and (d)

were paid when GJR did know that they worked outside their regular schedule.

       2.     GJR did not Suffer or Permit any Uncompensated Work by the McEacherns

              a.      Plaintiffs Were Required To Report Their Time Worked

       As Counselor/Parents, the McEacherns’ work was largely unsupervised.           They had

weekly one-hour meetings with their supervisors, the Campus Directors, but otherwise, the day-

to-day details of their jobs were left to them. Indeed, when the McEacherns were hired by GJR,




                                               14
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 15 of 26



they signed a C/P Agreement, which stated that employees would normally work between 6:00

a.m. and 10:00 p.m., “with five hours of uncompensated free time within that period.” Ex. 12,

13.   That free time was self-scheduled.        The C/P Agreement specifically provided that

Counselor/Parents could “trade specific assigned hours with their co-Counselor/Parents on any

given day as long as it results in each working eleven hours per day.” Exs. 12, 13. According to

GJR’s former COO, Jeff Morris, even though it would be easy for GJR simply to schedule the

Counselor/Parents’ free time, GJR allows them to self schedule for the employees’ convenience:

“I could schedule them easily. It would be very simple to do. This works much better and most

counselor/parents want that flexibility . . . . [They] have their own children. If a counselor/parent

wants to go to a soccer game if their child plays soccer, they can set their own schedule.” Ex. 3

(pp.76-78).

       What that flexible approach to scheduling creates is “an honor system” with respect to

free time. There are “just so many things in a counselor/parent’s lifestyle to enable them to have

this free time to go out and leave our campus and not be on duty and go somewhere. They have

the freedom to do that.” Ex. 3 (p.77). That freedom of scheduling, though, means that if they

work during their free time, GJR does not know about it unless the time worked is documented.

Exs. 5 (pp.18-19); 4 (p.78) (“If it’s not documented, we wouldn’t know.”). As Morris stated,

Counselor/Parents “are to work 52 hours in the pay period and it’s an honor system, so if a

counselor/parent works 52 hours and turns in anything beyond that, we pay them. If they don’t

turn them in, we can’t pay them. We don’t know about it. I’m saying that they’re told to work

11 hours a day at their discretion at their schedule. If they work that 11 hours a day, then that

salary covers it. If they work over 11 for some reason, then tell us the reason and we’ll pay

you.” Ex. 3 (p.79).




                                                 15
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 16 of 26



       To that end, GJR has established various policies and recordkeeping requirements

designed to make the “honor system” work for Counselor/Parents. 6 There is, to start, preprinted,

prepopulated forms that set forth the fixed 52-hour work week for each week of the year, a/k/a

the “Counselor/Parent Pay Period Schedule” (“Schedule”).                   See, e.g., 5 (p.18-19).

Counselor/Parents get these forms from their supervisor at the beginning of the year. Ex. 11

(pp.94-95); 14 (p. 25). 7 The Schedule has an “A” box and a “B” box at the bottom, where

Counselor/Parents can explain why they did not get their five hours off, if necessary to do so. 8

Mia McEachern testified that she knew how to use Box A to report her time. Ex. 8 (p.90).

Employees are required to hand in their completed Schedules to their supervisor every other

week at the team meeting. Ex. 14 (p.25). The Schedules are sent to payroll, where they are

stored. Ex. 7.

       If there was overtime identified on the completed Schedule, the Campus Director

corresponded with an employee in the Human Resources office named Polly Greggs. Greggs

would then note the hours on a Salary Overtime Sheet, which was then submitted to payroll for


6
         “Employers may use any timekeeping method they choose . . . . Any timekeeping plan is
acceptable as long as it is complete and accurate.” Ex. 17 (U.S. Department of Labor, Fact Sheet #21:
Recordkeeping Requirements under the FLSA). For employees working on fixed schedules, the
employer may maintain “the schedule of the daily and weekly hours the employee normally works,” and
for “weeks in which more or less than the scheduled hours are worked, [a record which] shows that exact
number of hours worked each day and each week.” 29 C.F.R. § 516.2(c) & (2). See Ex. 18 (U.S.
Department of Labor, Overtime Final Rule and the Non-Profit Sector) (“the employer may simply keep a
record of the schedule and indicate the number of hours the worker actually worked only when the worker
varies from the schedule.”).
7
         The forms differed depending on whether the Counselor/Parents were working ten days on/four
days off, or five days on/two days off. Compare Ex. 19 (GJR_00000259-260) and 20 (GJR_00000261-
262).
8
 Above the two boxes, the Schedule stated: “EXPLAIN BELOW IF THERE IS A DEVIATION IN
YOUR SCHEDULE.” Ex. 19. Box A asked for: “EXPLANATION FOR ANY DAY FOR WHICH
YOU DID NOT GET YOUR 3(OR 5) HOURS OFF AND WERE NOT ABLE TO TAKE
COMPENSATORY TIME THE NEXT DAY.” Box B asked for: “EXPLANATION FOR WHY YOU
WERE NOT ABLE TO TAKE COMPENSATORY TIME DURING THE SAME PAY PERIOD.” Ex.
19.



                                                  16
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 17 of 26



processing. Exs. 1 (p.73); 3 (pp. 89-91); 5 (pp.4-6); 21 (VanHook I) (p.16); 4 (pp. 83-85, 92, 98-

99); 22 (Morgan I) (p.47). 9

        However, the method utilized most of the time by the McEacherns and others to report

time worked through their break periods was to e-mail their supervisor. If the McEacherns were

unable to get their five hours off on a given day, Mia McEachern would e-mail Morgan to let

him know. Ex. 26 (Mia’s e-mails to Brad). Morgan would then e-mail Polly Greggs to tell her

that he approved the overtime hours. Ex. 14 (p.18); Ex. 26 (e-mails from Brad). Greggs would

then turn in the overtime hours to payroll using a salary overtime sheet, and the McEacherns

would get paid for that time. Exs. 14 (p.19); 6 (p.17); 8 (pp.93-108); Ex. 29 (Salary Overtime

Sheets). The McEacherns testified regarding this reporting practice:

        Q.     So, is it fair to say that this is how it would typically work: You would e-
        mail Brad. He would then tell Polly that he approved the hours. And then, you
        would get paid for the overtime for that period?
        A.     Yes.

Ex. 8 (pp.106-107).

        Q.    So fair to say, Mr. McEachern, that your wife emailed George Junior, said
        you worked overtime, and then you were paid for overtime. Do you agree with
        that?
        A.    Yes.

Ex. 11 (p.170). Other Counselor/Parents would also utilize e-mails to report their overtime

hours. Ex. 14 (p.17). Morgan testified that he instructed the McEacherns to e-mail him their

overtime hours so that he could “get them turned in on time, for one, and to document, keep a

9
 Plaintiffs used the Schedules to report some of their overtime hours. Ex. 23 (GJR_00000280). Consider
Exhibit 23, which is a Counselor/Parent Schedule for the week of January 1, 2017 that was altered by Mia
McEachern in Box A as follows: “2-6-17 - worked 6 am-10pm - Jamaal9 was off the schedule. 2-7-17 -
worked 6 am to 10 pm - Jamaal was off the schedule.” This Schedule was signed by Morgan on February
15, 2017, which indicates that the hours were approved. Greggs recorded these as 10 overtime hours on a
salary overtime sheet using the code 132, which is the code for work as a Counselor/Parent. Ex. 24
(GJR_00001108). Mia McEachern was paid for these 10 overtime hours on March 10, 2017. Ex. 25
(GJR_00001107).




                                                  17
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 18 of 26



record of it.” Ex. 14 (p.32-33). Morgan has never denied a request for overtime hours after the

hours had already been worked by Counselor/Parents. Exs. 14 (p.22): 8 (p.91) (testifying that

she does not remember a time where her overtime was not approved). There were other times

that Mia McEachern would call Morgan to report her hours instead of sending an email. 10 Ex. 8

(p.107-108). Mia would e-mail or call Morgan often to report overtime hours, though she

preferred to e-mail him because this was an easy way to contact him. Ex. 8 (p.153; 166).

        Lastly, if the Counselor/Parent worked in a capacity other than as a Counselor/Parent,

there may have been other methods of recording his or her time.                  For example, Donald

McEachern kept time with punch cards when he worked as a Clinical Manager. Ex. 11 (p.110).

Neither Plaintiff claims they were not paid for hours worked in another job for GJR, such as

Night Staff or Clinical Manager. Exs.11 (pp.55-56); 8 (pp.55-56).

        Regardless of the method used to record time, when the McEacherns notified GJR that

one or both of them worked outside their normal schedule, GJR paid the McEacherns. Ex. 7.

This case, then, is not about the hours the McEacherns reported, because they were paid for those

hours. Rather, this case is about the hours the McEacherns claimed to have worked, but never

reported.

                b.      Any Unreported Work Was Not Suffered Or Permitted

        As set forth above, GJR required Plaintiffs to report their time and offered them various

ways to do so. Nevertheless, Plaintiffs seem to claim that they worked hours which they did not

report, and for which they were not paid. That claim is wholly meritless.

        First, it is clear the McEacherns did not work. They made two critical admissions during

their depositions. First, they conceded that when Mia reported their overtime hours to their

10
       Counselor/Parents could also call Greggs to tell her about overtime hours. If this was the case,
Greggs would tell the Counselor/Parents to report the hours in an e-mail. Exs. 6 (p.21-22); 8 (p.91).



                                                   18
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 19 of 26



supervisor by using any of the reporting methods offered by GJR, they got paid. Exs. 8 (pp.106-

107); 11 (p.170). Second, the McEacherns admitted that if they were able to get their five hours

off, then Mia did not e-mail or call Morgan or anyone else at GJR. Mia McEachern testified:

       Q.      So, if you did-- if you did get your break, you wouldn’t have sent an email
       or called; correct?
       A.      Correct.

Ex. 8 (p.216). And Donald McEachern testified:

        Q.     So would it be fair to assume that when you did get or there isn’t an email
       or a message from your wife saying that you worked through your break, that in
       fact, you did get your break?
       A.      Sure.
       Q.      Okay. On those days when she didn’t submit a request for overtime for
       working through your breaks, that means you in fact were able to get your breaks,
       correct?
       A.      Sounds about right.

Ex. 11 (p.202). The import of this evidence is obvious: when the McEacherns worked outside of

their schedule, they reported the time. When they did get their breaks, they did not report their

time. Thus, the central construct of the McEacherns’ case--that they worked through their breaks

but did not report it--is contradicted by their own testimony. Therefore, the McEacherns simply

have failed to meet their initial burden of proof by submitting evidence to show that they worked

overtime hours for which they were not compensated.

       But even if, somehow, this Court is inclined to credit the McEacherns’ unsupported claim

that they worked through breaks but did not report it, summary judgment must still be granted

because such work was not suffered or permitted. The McEacherns obviously knew how to

report their time. Mia McEachern meticulously kept track of her time while at GJR and reported

any time that was worked outside her or her husband’s normal work schedule. Ex. 26. She did

so even after the fact. For example, Mia McEachern e-mailed Greggs on September 4, 2016,

claiming that, due to a misunderstanding about their schedules, she and her husband worked



                                               19
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 20 of 26



hours outside of their schedule on the first and last days of their weekly or bi-weekly schedules

from January 2015 through August 2016, detailing the hours they worked but were not paid.

Ex. 27 (GJR_00000030-38). The e-mail was forwarded to Morgan and Tom Jones, GJR’s Vice-

President of Human Resources. Ex. 27 (GJR_00000030-38). Jones approved every single hour

listed for payment, apart from one day that the McEacherns were on vacation and could not have

been working, totaling 205 hours. Ex. 27 (GJR_00000030-38). GJR paid the McEacherns and

both signed an acknowledgment that they were paid for these hours on September 13, 2016. Ex.

27. That acknowledgement stated that the McEacherns would “submit to [GJR] timely and

accurate records of their hours worked as a condition of employment with [GJR].” Ex. 27.

       Nevertheless, the McEacherns failed to avail themselves of the methods available to

report any overtime they claim they worked outside of their schedule, i.e., working during the

break periods. As the case law indicates, the FLSA’s “suffered or permitted” construct is a two-

way street, with the employee bearing an important role in advising his or her employer

regarding work performed. The McEacherns’ work was almost entirely unsupervised, and they

were charged with reporting uncompensated hours using one of the various methods offered by

GJR for reporting time. The McEacherns routinely reported hours that they could not get off,

and it was not until this litigation was commenced that GJR learned that there were additional

uncompensated hours for which the McEacherns were claiming they did not get paid. As a

result, GJR had no actual or constructive knowledge that this work was being performed.

       The facts here place this litigation squarely within the holdings of those cases discussed

above where the courts found that the employer did not suffer or permit the work which the

plaintiffs claim was uncompensated. Not to put too fine a point on those cases, but they stand for

the proposition that if employees do not report time per the employer’s requirements, and the




                                               20
         Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 21 of 26



employer does not have any reasonable basis for knowing what or even that the employees

worked, the work was not suffered or permitted and therefore was not compensable. See, e.g.

Wood, 192 F. App’x at 379 (employer always compensated the plaintiff for overtime that he

reported); White, 699 F.3d at 877, (“[employer] established a system to compensate its workers

for time worked during meal breaks. When [plaintiff] utilized the system she was compensated

and when she failed to use the system she was not compensated.”); Forrester, 646 F.2d at 414

(plaintiff testified that had he reported the overtime hours, he would have been paid for that

time); Hall, 2013 WL 4855328, at *14 (no evidence that supervisor was aware of post-shift

work, and plaintiff’s deposition testimony that she had to perform post-shift work was

contradictory); Summerfield, 1983 WL 31221, at *7 (plaintiff failed to establish that the

employer was aware of any overtime work). The record is replete with evidence that the

McEacherns were aware how to report overtime, used those methods to report overtime, even

doing so after the fact, and that if the McEacherns made GJR aware of overtime work, GJR paid

it. Under the circumstances, there is no genuine issue that the GJR suffered or permitted any

work by the McEacherns that it did not pay for. Accordingly, the McEacherns simply do not

have a claim under the FLSA. 11




11
  Plaintiffs assert claims parallel to the FLSA under the Pennsylvania Minimum Wage Act (“PMWA”).
The PMWA is interpreted consistently with the FLSA. Ford-Greene v. NHS, Inc., 106 F. Supp. 3d 590,
612-13 (E.D. Pa. 2015) (“Various PAMWA provisions make specific reference to the FLSA and the fact
that it should be read consistently with that statute.”); Masterson v. Fed. Exp. Corp., No. 07-CV-2241,
2008 WL 5189342, at *3 (M.D. Pa. Dec. 10, 2008) (“Pennsylvania courts have indicated that it is proper
to give deference to the federal courts’ interpretation of a federal statute when the state statute at issue
substantially parallels the federal law.”). Accordingly, because Plaintiffs’ FLSA claims fail, so do their
PMWA claims.



                                                     21
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 22 of 26



C.     The McEacherns Have No Right To Relief Under The WPCL

       Courts in the Third Circuit have repeatedly explained that “the WPCL does not create a

right to compensation....[r]ather, it provides a statutory remedy when the employer breaches a

contractual obligation to pay earned wages. The contract between the parties governs in

determining whether specific wages are earned.”         Philadelphia Metal Trades Council v.

Konnerud Consulting W., A.S., No. CV 15-5621, 2016 WL 1086709, at *5 (E.D. Pa. Mar. 21,

2016) (citing De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d Cir. 2003)) (internal

quotation marks omitted). “[T]he weight of authority supports the view that there must be a

‘contractual obligation’ before relief can be granted under the WPCL.” Vasil v. Dunham’s

Athleisure Corp., No. 2:14CV690, 2015 WL 1296063, at *4 (W.D. Pa. Mar. 23, 2015).

       Here, Plaintiffs fail to point to any “contractual obligation” that would entitle them to

overtime wages under the WPCL. First, the Complaint does not refer to any contract that was

breached pursuant to the WPCL. See Ex. 28 (Complaint) (pps.12-14) (Count II merely states

that Defendants “failed and refused to pay Plaintiffs for all hours worked and to pay Plaintiffs

their overtime pay rate as required by the [] WPCL,” but does not identify a contractual

obligation under the WPCL).       Courts have dismissed WPCL claims for this reason.          See

Philadelphia Metal Trades Council, 2016 WL 1086709, at *5 (dismissing WPCL claim where

plaintiff did not “plead that the CBA or another contractual obligation exists between the parties

to establish a right to overtime compensation.”).

       Second, even if Plaintiffs had pled that they were entitled to relief pursuant to their C/P

Agreements, which they did not, these agreements did not place any duty upon GJR to

compensate the McEacherns for the hours they are claiming. Exs. 28; 12, 13. Specifically, the

C/P Agreements provide that “[o]vertime in excess of the schedule must be approved in advance




                                                22
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 23 of 26



by the supervisor or, if an emergency, immediately thereafter.” Exs. 12, 13. It is undisputed that

Plaintiffs did not report to anyone at GJR the additional hours for which they are seeking

compensation. As such, they did not follow the provisions of the C/P Agreements, and GJR had

no obligation to pay them any additional wages under those agreements. Thus, Plaintiffs’

“failure to allege a contractually based entitlement to the disputed wages is fatal to [their] WPCL

claim.” Vasil, 2015 WL 1296063, at *5.

        Third, as discussed above, GJR paid Plaintiffs everything to which they were entitled

under the FLSA and PMWA. If there is no violation of FLSA and PMWA, there cannot be a

violation of the WPCL. For these reasons, Plaintiffs WPCL claims should be dismissed.

D.      The McEacherns Are Exempt Under the FLSA

        Additionally, Plaintiffs are exempt employees under the FLSA and are not entitled to the

overtime protections of the FLSA (or PMWA), meaning their claims for unpaid overtime fail.

The FLSA, pursuant to 29 USC § 213(b)(24)(B), provides an overtime exemption for

houseparents, i.e., “any employee who is employed with his spouse by a nonprofit educational

institution to serve as the parents of children . . . who are enrolled in such institution and reside in

residential facilities of the institution, while such children are in residence at such institution, if

such employee and his spouse reside in such facilities, receive, without cost, board and lodging

from such institution, and are together compensated, on a cash basis, at an annual rate of not less

than $10,000[.]” 29 USC § 213(b)(24).

        GJR is a nonprofit institution that has a school on campus that provides education to the

residential youth it serves. Ex. 7.          See also https://gjr.org/about-george-junior-republic;

https://gjr.org/public-school-education/academics. Plaintiffs are employees of GJR who serve as

parents to the children in their cottage. Plaintiffs resided in their cottage and received, without




                                                  23
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 24 of 26



cost, board and lodging from the GJR. Ex. 8 (p.31). The McEacherns’ compensation exceeded

$10,000. Ex. 12, 13. Thus, on its face, Plaintiffs plainly fall within the houseparent exemption.

       The question of the reach of 29 USC § 213(b)(24)(B) is a question of first impression in

the Third Circuit, but other courts have examined the exemption.         In Grindstaff v. AGAPE

House, Inc., for example, the defendant, similar to GJR, was a “residential institution for the

education and treatment of boys between the ages of 10 and 16 years of age” who at the time of

admission were determined to be unmanageable or delinquent. 1988 WL 1045132, at *1. The

plaintiffs were employed as teaching parents, and like the McEacherns, were required to reside

with the boys and serve as their role models in a simulated family setting. Id. The court found

that the plaintiffs met all of the elements under section 213(b)(24) and were exempt from

coverage under the FLSA. Id. at *4. But see Gaby v. Omaha Home for Boys, 1997 WL 406275,

at *4 (finding that the defendant was not an “educational institution” within the meaning of the

statute). Given the undisputed facts of this case, Counselor/Parents are exactly the type of

employee that 29 USC § 213(b)(24)(B) is intended to cover, and this Court should find that

Plaintiffs fall within the exemption.

                                        III.   CONCLUSION

       For the reasons set forth above, this Court should grant Defendants’ motion for summary

judgment and dismiss Plaintiffs’ complaint with prejudice. The McEacherns were paid for time

worked outside of their normal schedule (i.e., their breaks) whenever they submitted time

pursuant to the GJR timekeeping practices. Based upon their own admissions, the McEacherns

cannot argue that they worked time outside of their normal schedule for which they failed to

submit time. But if they did somehow work time outside of their normal schedule and were not

paid, such work is not compensable because GJR did not suffer or permit such work, insofar as




                                                 24
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 25 of 26



they had no basis for knowing that the McEacherns engaged in such work and the McEacherns

failed to follow GJR timekeeping practices by not submitting the time.



                                                    Respectfully submitted,


                                                    /s/ Michael A. Pavlick
                                                    Michael A. Pavlick, PA ID No. 60914
                                                    Ali J. Parker, PA ID No. 318607

                                                    K&L GATES LLP
                                                    K&L Gates Center
                                                    210 Sixth Ave.
                                                    Pittsburgh, PA 15222
                                                    (412) 355-6500 (phone)
                                                    (412) 355-6501 (fax)
                                                    michael.pavlick@klgates.com
                                                    ali.parker@klgates.com

                                                    Attorneys for Defendants.
Dated: April 1, 2019




                                               25
        Case 2:18-cv-00395-MJH Document 25 Filed 04/01/19 Page 26 of 26



                                 CERTIFICATE OF SERVICE

       I certify that on April 1, 2019, a copy of the foregoing Defendants’ Brief in Support of its

Motion for Summary Judgment was served by first class mail and e-mail today upon the

following counsel of record for plaintiff:


                                       Barbara Seman Ochs
                                          Tara Mooney
                                        19 Jefferson Ave.
                                          P.O. Box 949
                                        Sharon, PA 16146
                                          724-342-6835
                                       ochs@eglolaw.com
                                      mooney@eglolaw.com




                                                            /s/ Ali J. Parker
                                                            Ali J. Parker
